Bloodwortii, J.
1. The judge did not err in refusing to charge as requested, or in his rulings on evidence, as complained of in the 2d and 3d special grounds of the motion for a new trial.
2. In the remaining special ground of the motion for a new trial two distinct statements, made by the court to counsel in the presence of the jury, are set out, and the movant “insists that the statements of the court as above set out were error for the following reasons: 1. It was not the law, as the court did not give the defendant the right that he was entitled to being submitted to the jury, that is' carrying a pistol in a sudden emergency. 2. It was prejudicial to defendant’s interest and an opinion of the court.” The first of these “reasons” is not referred to in the brief of counsel for plaintiff in error, and this part of the ground will be treated as abandoned. The second reason does not point out with sufficient definiteness the error of which complaint is made. Prom it this court can not tell to which of the two “statements” the word “it,” used in this “reason,” refers, or in which of the two “statements” an opinion is claimed to have been expressed, or what that opinion was.
3. The evidence authorized the verdict, and a new trial was properly refused.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.

Indictment for misdemeanor; from Gilmer superior court— Judge Morris. February 8, 1919.
Herbert Clay, B. L. Smith, for plaintiff in error.
John T. Dorsey, solicitor-general, William Butt, contra.